Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 and 19 are pending and rejected. Claims 15-18 and 20 are cancelled and claims 1, 7, 8, 12-14, and 19 are amended.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 237 from paragraph 0062 of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2015/0357201 A1 in view of Jiang, US 2017/0178955 A1.
Regarding claim 1, Chen teaches a method for processing a workpiece in a plasma processing apparatus (method of etching exposed titanium oxide on heterogeneous structures in a processing chamber that generates plasma, see for e.g. abstract and 0031), the method comprising: 
placing a workpiece on a workpiece support in a processing chamber, the workpiece having a titanium nitride layer (where the patterned substrate is supported by a pedestal in the processing region of the chamber, see for e.g. 0038 and Fig. 3A, where the method removes little or no titanium nitride from the substrate, see for e.g. abstract, 0025, and claim 2, indicating that the workpiece has at least a layer of titanium nitride since it is not etched from the workpiece during the process); 
performing a plasma-based oxide removal process on the titanium nitride layer (where titanium oxide is etched using the plasma and little or no titanium nitride is removed, see for e.g. abstract and 0021, indicating that the plasma process removes oxide on the titanium nitride layer), the plasma-based oxide removal process comprising: 
generating one or more species by inducing a plasma in a process gas with a plasma source (flowing nitrogen trifluoride into a plasma region separate from the processing region and flowing ammonia to the remote plasma region where plasma effluents formed in the remote plasma region are flowed into the substrate processing region, see for e.g. 0023, indicating that one or more species are formed by inducing a plasma with a plasma source so as to form the plasma); 

wherein the process gas comprises a mixture of a first gas and a second gas, the first gas comprising one or more of a hydrogen containing gas and a nitrogen containing gas, the second gas comprising a fluorine containing gas (where the first gas includes ammonia and the second gas is a fluorine containing gas, see for e.g. 0023).
Chen does not teach performing a plasma-based surface treatment process on the workpiece using a second plasma generated from a second process gas comprising methyl radicals.
Chen does teach that by limiting the reactivity of the incoming chemical species, they have found a way to remove titanium oxide while retaining silicon, titanium nitride, low-k dielectric material, and silicon nitride on the patterned substrate surface (see for e.g. 0025). They teach that low-k dielectric materials may comprise or consist of silicon, carbon, oxygen, and hydrogen (see for e.g. 0019). They teach that the regions of low-k dielectric may be exposed (see for e.g. 0023). Therefore, they teach that the patterned substrate includes a low-k dielectric material that comprises silicon, carbon, oxygen, and hydrogen.
Jiang teaches a method of forming an interconnect structure for an integrated circuit where a dielectric stack is formed on a substrate where the dielectric stack includes a low-k or ULK dielectric layer that is etched using at least two etching processes wherein each etching process is followed by an etch repair process (see for e.g. abstract). They teach that each etch repair process includes flowing at least one hydrocarbon into the reactor and generating a plasma (see for e.g. abstract). They teach 1R2SiOx, where R1 and R2 refer to a hydrocarbon group (see for e.g. 0003), such that the low-k or ULK dielectric materials contain Si, O, C, and H. They teach that when the surface of OSG is exposed to oxidative or reductive reactive species such as are found in plasmas used to etch the OSG and to remove resist patterns, R1 and R2 groups may be removed and replaced with O, OH, H, or a dangling bond causing the dielectric constant to increase and reducing the structural integrity of the film (see for e.g. 0004). They teach that some of the damage may be repaired by following the plasma etches with an in situ plasma treatment containing a hydrocarbon such as CH4 (see for e.g. 0029). They teach that by interposing several hydrocarbon plasma treatment processes during via and trench etches can minimize and almost eliminate the plasma damage and can preserve the low dielectric constant value (see for e.g. 0029). They teach that reactive radicals such as CH3 and H resulting from the plasma etch repair processes interact with the surface of a carbon depleted low-k or ULK dielectric layer and converted Si-CH3 bonds are formed near the surface of the dielectric layer (see for e.g. 0039). Therefore, Jiang teaches repairing plasma damage to a low-k layer formed from Si, C, O, and H by performing a plasma treatment process using a hydrocarbon gas such as CH4 to generated methyl radicals so as to form Si-CH3 bonds.
From the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed a plasma surface treatment process using a second plasma process gas comprising methyl radicals after the first plasma treatment process because Jiang teaches that such a process repairs plasma damage to a low-k layer comprising Si, C, O, 
Further, Jiang teaches that the trench etch repair processes are typically performed in situ using the same chamber as the trench etch sub-processes (see for e.g. 0029), indicating that the etching plasma and the repair plasma are done in the same chamber. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the first plasma process and the second plasma process in the same plasma chamber because Jiang indicates that etching and repair processes can be done in the same chamber, it will prevent exposure to the atmosphere which can contaminate the surface, i.e. cause oxidation, and further it will require only one chamber, minimizing the footprint of the process.
Regarding claim 2, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the process gases can include hydrogen and/or nitrogen, where it may include a carrier gas such as nitrogen (N2) (see for e.g. 0034), where the process gases travel into the chamber plasma region and may be excited by a plasma in the chamber plasma region (see for e.g. 0031), such that the first gas that is induced into a plasma can comprise hydrogen and nitrogen. 
Regarding claim 3, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the first gas comprises ammonia, where ammonia is flowed into the remote plasma region and plasma effluents formed in the remote plasma region are flowed into the substrate processing region (see for e.g. 0007 and 0023), indicating ammonia will be induced to a plasma. 
Regarding claim 4, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the gas comprises ammonia (see for e.g. 0022), where ammonia is flowed into the remote plasma region and plasma effluents formed in the remote plasma region are flowed into the substrate processing region (see for e.g. 0007 and 0023), indicating ammonia will be induced to a plasma. They teach that hydrogen-containing precursors may be combined with the fluorine-containing precursors in the remote plasma region or prior to entry into the remote plasma region (see for e.g. 0022, claim 1, and claim 8), indicating that hydrogen containing precursors can be included along with the nitrogen-and-hydrogen-containing precursors and the hydrogen contain-precursor can be excited to plasma. They also teach that the process gases contain hydrogen and/or nitrogen and that nitrogen may be flowed as a carrier gas (see for e.g. 0034), where the process gases travel into the chamber plasma region and may be excited by a plasma in the chamber plasma region (see for e.g. 0031), such that the first gas that is induced into a plasma can comprise hydrogen and nitrogen. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have flowed hydrogen, nitrogen, and ammonia as the first gas because Chen indicates that such gases can all be flowed together such that it will be expected to provide a suitable gas mixture during the oxide etching process.
Regarding claim 5, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the fluorine containing gas that is initiated into plasma is carbon tetrafluoride (see for e.g. 0017).
Regarding claim 6, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the fluorine containing gas that is initiated into plasma is nitrogen trifluoride (see for e.g. 0017).
Regarding claim 9, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the pressure in the substrate processing region during the process may be maintained between about 500 mTorr to 30 Torr (see for e.g. 0051), such that the pressure in the processing chamber overlaps the range of instant claim 9. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 10, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the temperature of the substrate during the process may be about 110°C or more and about 400°C or less (see for e.g. 0026), such that the range is within the range of instant claim 10. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chen teaches using a substrate temperature within the range of instant claim 10 their teachings anticipate the range.
Regarding claim 11, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the plasma source comprises an inductively coupled plasma source (see for e.g. 0050). 
Regarding claim 12, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the showerhead may be configured to serve the purpose of an ion suppressor (see for e.g. 0033 and Fig. 3A). They teach that the showerhead is positioned between the chamber plasma region and the substrate processing region and allows plasma effluents to pass through a plurality of through-holes (see for e.g. 0032 and Fig. 3A). They teach that the through-holes are configured to suppress the migration of ionically-charged species out of the chamber plasma region (see for e.g. 0035), where the holes are provided in a grid-like pattern (see for e.g. Fig. 3B). Therefore, the showerhead is considered to provide the claimed separation grid for the first plasma that is located between the plasma chamber and the processing chamber since it has grid-like through-holes allowing the plasma effluents to enter the substrate processing chamber.
Regarding claims 13 and 14, Chen in view of Jiang suggest the limitations of instant claim 1, where, as discussed above for claim 1, the first plasma is a plasma-based etching process that occurs in the chamber (see for e.g. abstract). The second plasma process is performed to repair plasma damage as indicated by Jiang such that it is considered to be a plasma surface treatment process, since it treats the surface by forming Si-CH3 bonds. Further, as discussed above for claim 1, Jiang suggests performing the etching and the repair plasma processes in the same chamber (see for e.g. 0029) such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the second . 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang as applied to claim 1 above, and further in view of Ingle, US 2014/0099794 A1.
Regarding claim 7, Chen in view of Jiang suggest the limitations of instant claim 1. Chen further teaches that the flow rate of nitrogen trifluoride, or another fluorine-containing precursor ranges from between about 25 sccm and about 200 sccm and the flow rate of the amine-containing precursor ranges between about 25 sccm and about 200 sccm (see for e.g. 0048). They further teach that the fluorine-containing precursor can be CF4 or NF3, where the fluorine-containing gas is excited to plasma (see for e.g. 0017). They teach that hydrogen-containing precursors may be combined with the fluorine-containing precursors in the remote plasma region or prior to entry into the remote plasma region (see for e.g. 0022, claim 1, and claim 8), indicating that hydrogen containing precursors can be included along with the nitrogen-and-hydrogen-containing precursors. They teach that combined flow rates of amine-containing precursor and fluorine-containing precursor into the chamber may account for 0.05% to about 20% by volume of the overall gas mixture, the remainder being carrier gases, where nitrogen is indicated as being a carrier gas (see for e.g. 0034 and 0049).
They do not teach the flow rate of hydrogen.
2, NH3, hydrocarbons and the like (see for e.g. 0053). They teach flowing a second precursor such as nitrogen trifluoride into a second remote plasma system where it is excited in a plasma (see for e.g. 0053). They teach that the flow rate of the nitrogen trifluoride may be low relative to the flow rate of the hydrogen to effect high atomic flow ratio H:F (see for e.g. 0053). They teach that the preponderance of hydrogen may help to hydrogen terminate exposed surface on the patterned substrate (see for e.g. 0054). They teach that a gas flow ratio H2:NF3 greater than or about 15:1 was found to achieve etch selectivity silicon:silicon oxide of greater than or about 70:1 or greater than or about 300:1, where regions of titanium nitride had an etch selectivity of silicon:exposed metallic region, i.e. titanium nitride of greater than about 100:1, or greater than about 3000:1 (see for e.g. 0055), indicating that in the process, oxide is etched more preferentially than titanium nitride because it has a higher selectivity compared to the silicon oxide. They teach that the fluorine-containing precursor and/or the hydrogen-containing precursor may further include one or more relatively inert gases such as He, N2, Ar, or the like (see for e.g. 0056). They teach that flow rates and ratios of the different gases may be used to control etch rates and etch selectivity (see for e.g. 0056). They teach in an embodiment, the fluorine-containing gas includes NF3, at a flow rate between about 1 sccm and 30 sccm, H2 at a rate of about 500 sccm and 5,000 sccm, He at a flow rate of between about 0 sccm and 3000 sccm, and Ar at a flow rate of between about 0 sccm and 3000 sccm (see for e.g. 0056). Therefore, 2:NF3 ratio is greater than or about 15:1, where a suitable hydrogen flow ranges from about 500 sccm and 5,000 sccm, where the process etches an oxide greater than titanium nitride and where they indicate optimizing the flow rates and ratios to control etch rate and etch selectivity.
From the teachings of Ingle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chen in view of Jiang to have flowed hydrogen at a rate of 500-5000 sccm and nitrogen, i.e. carrier gas, at a range of 0-6000 sccm for the first plasma and to have further optimized the flow rates within these ranges when etching oxide on titanium nitride because Ingle provides an etching process where an oxide is preferentially etched compared to titanium nitride using the same gas mixture as Chen, i.e. hydrogen, nitrogen, and fluoride, where the flow rates and ratios can be optimized for the desired selectivity and etch rates. Therefore, in the process of Chen in view of Jiang and Ingle, for the first process gas, the flow rate of CF3 ranges between about 25 sccm and about 200 sccm, the flow rate of hydrogen ranges between about 500-5000 sccm, and the flow rate of nitrogen ranges between about 0-6000 sccm, such that the ranges overlap the claimed rages with the suggestion to optimize within the ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 8, Chen in view of Jiang and Ingle suggest the limitations of instant claim 7. As discussed above, in the process of Chen in view of Jiang and Ingle, for the first process gas, the flow rate of CF3 ranges between about 25 sccm and about 200 sccm, the flow rate of hydrogen ranges between about 500-5000 sccm, and the flow rate of nitrogen ranges between about 0-6000 sccm, where the flow rate of the amine-containing precursor, i.e. NH3 ranges between about 25 sccm and about 200 sccm (see for e.g. 0048). Therefore, when flowing hydrogen, nitrogen as carrier gas, ammonia, and CF4, the total flow rate of the gases will range from 550-11400 sccm, such that it overlaps the range of instant claim 8. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2015/0357201 A1 in view of Ingle, US 2014/0099794 A1, and Wang, US 2014/0256131 A1.
Regarding claim 19, as discussed above for claim 1, Chen teaches placing a workpiece on a workpiece support in a processing chamber, the workpiece having a titanium nitride layer, performing a plasma-based oxide removal process on the TiN layer by generating one or more species in a plasma chamber by inducing a plasma in a process gas with a plasma source, and exposing the workpiece to species generated in 

As discussed above for claim 7, Chen in view of Ingle suggests the flowing nitrogen, hydrogen, and CF3, where the flow rate of CF3 ranges between about 25 sccm and about 200 sccm, the flow rate of hydrogen ranges between about 500-5000 sccm, and the flow rate of nitrogen ranges between about 0-6000 sccm, such that the ranges overlap the claimed rages with the suggestion to optimize within the ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Chen in view of Ingle suggest flowing a first process gas having flow rates overlapping the claimed range and suggested to be optimized within the claimed range.
They do not teach exposing the substrate to a second plasma using a second process gas. Chen teaches etching titanium oxide on heterogeneous structures where the titanium oxide is removed while removing little or no low-K dielectric such as polysilicon, silicon nitride, or titanium nitride (see for e.g. abstract). Chen teaches that 
Wang teaches methods for selectively etching titanium nitride relative to dielectric films which may include alternative metals and metal oxides lacking in titanium and/or silicon-containing films (e.g. silicon oxide, silicon carbon nitride and low-k dielectric films) (see for e.g. abstract). They teach that the methods include a remote plasma etch formed from a chlorine-containing precursor where plasma effluents from the remote plasma are flowed into a substrate processing region where they react with exposed surfaces and selectively remove titanium nitride while very slowly removing the other exposed materials (see for e.g. abstract). They teach that the substrate processing region may also contain a plasma to facilitate breaking through any titanium oxide layer present on the titanium nitride (see for e.g. abstract). They teach that an ion suppression element may be included in the etch processes to achieve high titanium nitride selectivity, where the ion suppression element functions to reduce or eliminate ionically charged species traveling from the plasma generation region to the substrate (see for e.g. 0017). They teach that uncharged neutral and radical species may pass through the openings in the ion suppressor to react at the substrate, where this helps control the concentration of ionic species in the reaction region at a level that assists the process (see for e.g. 0017). They teach that using such an ion suppressor reduces plasma damage compared to conventional plasma etch processes that include significant sputtering and bombardment (see for e.g. 0018). They teach that a flow of chlorine is introduced into a plasma region separate from the processing region (see for e.g. 0020). They teach that the plasma effluents formed in the remote plasma region of the separate plasma region to remove titanium oxide and once the titanium oxide is 
From the teachings of Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chen in view of Ingle to have used their process to plasma etch the titanium oxide on the TiN layer followed by etching the TiN layer using chlorine plasma generated in the plasma chamber region because Chen in view of Ingle provide a selective method of etching a titanium oxide layer and Wang indicates it is desirable to etch a titanium oxide layer followed by etching a TiN layer where using a chlorine-containing plasma provides good selectivity for etching the TiN layer over other materials such that it will be expected to provide the desired and predictable result of selectively etching the titanium oxide layer followed by the TiN layer. Therefore, the in the process of Chen in view of Ingle and Wang a first plasma-based oxide removal process will be done with a first process gas comprising an H2 gas, and N2 gas, and a . 

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered.
In light of the amendment to the specification the drawing objections over reference numerals 260 and 217 are withdrawn, however, it is noted that paragraph 0062 of the specification still refers to species 237 which is not present in the drawings and therefore, the objection is upheld.
In light of the amendment to claims, the previous 112(b) rejection of claims 13 and 14 has been withdrawn. 
In light of the amendments to claims 1 and 19, Applicant’s arguments are considered persuasive. Therefore, a new rejection of independent claim 1 has been made with the added reference of Jiang. Additionally, a new rejection of claim 19 has been made with the added reference of Wang. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                                                                                                                                                                                           

/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718